Citation Nr: 0921994	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Daughters


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to March 
1975, including service in the Republic of Vietnam.  He died 
in January 2006.  The appellant is the widow of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In March 2009, the appellant presented testimony during a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original Certificate of Death indicates he 
died in January 2006 at age 72; the immediate cause of death 
was listed as end stage cirrhosis.    

2.  The Veteran does not have a diagnosis of PTSD. 

3.  The Veteran did not develop or aggravate cirrhosis as a 
result of service, to include as secondary to PTSD.




CONCLUSION OF LAW

The cause of the Veteran's death is not related to an injury 
or disease incurred in aggravated by or otherwise related to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A surviving spouse of a Veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

In order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a pre-existing injury in the active 
military, naval or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).

History and Analysis

The Veteran died in January 2006.  During his lifetime, he 
was not service-connected for any disability.  In October 
2006, the appellant, the Veteran's wife, filed a claim for 
Dependency and Indemnity Compensation (DIC) benefits.  She 
has appealed the denial of service connection for the cause 
of the Veteran's death.

The appellant asserts that the cause of the Veteran's death, 
end stage cirrhosis, was a result of his service, including 
as due to PTSD, which he developed because of his military 
service.  The Veteran's DD Form 214 indicates that he had 
service in the Republic of Vietnam and was awarded a number 
of decorations, including the Combat Infantryman Badge and 
Bronze Star Medal.  The issuance of a Combat Infantryman 
Badge is an indication that the Veteran engaged in combat 
with the enemy during his service.  

The Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of cirrhosis.  The 
Veteran's service treatment records are also devoid of 
references to PTSD or any other psychiatric or psychological 
condition.  

The Veteran's official death certificate reveals that the 
Veteran died in January 2006 at the age of 72.  The immediate 
cause of death listed was end stage cirrhosis.  Under other 
significant condition contributing to his death, it stated 
multiple medical problems, and no autopsy was conducted.  

Less than a week before his death, the Veteran underwent a VA 
examination in January 2006 in connection with his claim for 
service connection for PTSD.  The VA examiner, who reviewed 
the Veteran's entire claims file, noted that the Veteran 
reported he did not have any problems, including PTSD, and 
that he denied sleep difficulties and nightmares.  The 
Veteran indicated that he had only dreamt about Vietnam two 
or three times since returning and denied flashbacks.  He 
also denied problematic intrusive thoughts, but stated he 
occasionally thought of Vietnam when he saw a movie, but did 
not have a negative emotional reaction.  The examiner found 
the Veteran was oriented to place and provided an accurate 
history.  Insight was not demonstrated and affect was normal.  
During the interview the Veteran was noted to be logical and 
goal-oriented and denied symptoms of depression and of 
suicidal or homicidal ideation or plan.  There was no 
disorder of thought process or thought disconnect.  Eye 
contact was good and there was no pressure of speech.  The 
examiner diagnosed the Veteran with a cognitive disorder, not 
otherwise specified.  The examiner stated that the Veteran 
did not report any symptoms consistent with PTSD, but 
demonstrated some evidence of an early dementing illness.  
The examiner opined that the Veteran's current psychiatric 
presentation resulted in no degree of impairment in social or 
occupational functioning and that his overall level of 
disability was none.  

In October 2006 and June 2007, the appellant provided letters 
from herself and her daughter.  These letters chronicled the 
Veteran's experiences with combat during service and 
discussed the symptoms the Veteran displayed upon return from 
Vietnam.  The letters attested to anger, social isolation and 
depression and attributed the Veteran's depression and abuse 
of alcohol to PTSD.  The letters described unwanted memories 
or flashbacks, as well as loss of appetite and social 
isolation.  

During a March 2009 videoconference hearing before the 
undersigned, the appellant and her daughters testified 
regarding the Veteran's behavior over the years.  The 
appellant testified that the Veteran changed upon returning 
home from Vietnam and suffered from nightmares.  It was 
during this time that he started drinking.  The Veteran would 
often talk about his situations in Vietnam and individuals he 
saw killed during this time and he used alcohol to forget 
about it.  One of the Veteran's daughters, a licensed social 
worker, felt that her father had PTSD.  She testified that he 
became socially isolated, depressed and had sleepless nights.  
The Veteran would revert back to talking to the family as if 
they were soldiers on the battlefield with them.  She 
testified that her father felt guilty about why he was 
spared.  Another daughter testified to the Veteran's 
blackouts and lack of interest in hobbies and activities.  
One of the daughters indicated she thought the reason the 
Veteran never sought treatment was because of the culture of 
the military; one is supposed to soldier on and keep moving.  

In this case the Veteran's official death certificate lists 
his cause of death as end stage cirrhosis.  The question that 
must be answered is whether or not the end stage cirrhosis 
that caused the Veteran's death was related to his military 
service, to include as due to PTSD.  

The RO sent a Duty to Assist letter in May 2008 again 
requesting any evidence the appellant may have.  The 
appellant has not provided any records or information 
regarding diagnosis or treatment of the Veteran's claimed 
PTSD disability or medical records documenting his alcohol 
abuse or alcoholism, nor has she identified any records of 
treatment or authorized VA to obtain any records of 
treatment.  Consequently, the record is devoid of any medical 
evidence of the Veteran's claimed PTSD or alcoholism other 
than the appellant and her daughter's written statements and 
testimony that he suffered from PTSD and self-medicated with 
alcohol.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board finds there is no evidence of record in the claims 
file that the Veteran developed cirrhosis during service or 
within a year of discharge from service.  Also, there is no 
medical opinion linking the Veteran's fatal cirrhosis to his 
military service.  The Board finds there is no evidence in 
the claims file that the Veteran had PTSD or any other 
psychological disability during service.  Further, there are 
no medical records showing a diagnosis of PTSD or other 
psychological condition within a year of discharge from 
service.  The Board also finds that there is no indication 
that the Veteran ever sought treatment for PTSD or any other 
psychological disability during his lifetime.  A January 2006 
VA examiner found that the Veteran did not report or exhibit 
PTSD symptoms and had no level of disability less than a week 
before the Veteran's death.  In sum, the only evidence of 
record that the Veteran developed cirrhosis as result of his 
military service, including as due to PTSD, are the 
statements and testimony of the Veteran's family.  

With regards to the claim that the Veteran should be service-
connected for PTSD, the record is devoid of any complaints or 
treatment for PTSD.  In the January 2006 VA examination the 
Veteran denied experiencing many of the symptoms associated 
with PTSD and indicated he had last had nightmares a number 
of years ago.  The examiner noted that the Veteran did not 
report any symptoms consistent with PTSD.  There is simply no 
medical evidence in the record showing diagnoses or treatment 
of PTSD, or even detailed medical records related to the 
alcohol abuse or alcoholism the appellant contends the 
Veteran engaged in, which could possibly help substantiate 
PTSD symptoms, much less that PTSD caused the cirrhosis that 
directly led to the Veteran's death.

For the Board to conclude that the Veteran's cause of death 
was related to his military service, as secondary to 
cirrhosis caused by PTSD in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Since the most probative evidence and the greater weight of 
the evidence indicate that the Veteran's cirrhosis was not as 
a result of his military service, to include as due to PTSD 
(of which there is no diagnosis or treatment), the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for the Veteran's cause of death 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
'fourth element' of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).  Notice should be provided to a claimant before 
the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, some of the notice 
required by the Court pursuant to 38 U.S.C.A. § 5103(a) was 
not given to the appellant until after the February 2007 
decision, as discussed below. She has, however, received the 
content of notices that fully comply with the requirements of 
that statute and has been given a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing of the notices was harmless.  Simply put, there is 
no evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In November 2006 the appellant was given notice of what 
evidence was needed for her claim, what VA would do, and what 
she should do.  The Board notes that the letter expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  In 
May 2008 she was given the complete specific notice required 
by Hupp, supra, and Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  The Board has determined that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision, as she participated in the 
development of the claim and demonstrated actual knowledge of 
the requirements necessary for service connection for the 
cause of the Veteran's death in her various submissions and 
during her March 2009 hearing.  Also, as explained above, the 
Board has determined that service connection for the cause of 
the Veteran's death is not warranted.  Consequently, no 
disability rating or effective date for service connection 
will be assigned, and the failure to provide timely notice 
with respect to those elements of the claim is no more than 
harmless error. 

Finally, the Board notes that Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case.  A VA examination report is of record.  
The appellant and her daughters testified at a 
videoconference hearing and they have submitted multiple 
written statements in support of the claim.  Neither the 
appellant nor her representative has identified any 
outstanding evidence, to include medical records that could 
be obtained to substantiate the denied claim.  The Board is 
also unaware of any such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


